Exhibit 10.1 Description of Prudential Savings Bank's 2007 Bonus Program For fiscal 2007, the Compensation Committee of the Board of Directors of Prudential Savings Bank (the "Bank") established a bonus pool of $220,000 based on approximately 6.5% of the Company's net income for the fiscal year.The bonus pool was reduced by $1,250 paid to part-time employees.All full time employees of the Bank are allocated a service factor based on their years of service as follows: Service Factor Years of Service 0.5 Up To 1 Year 1.0 1 To 3 Years 1.5 Over 3 To 5 Years 2.0 Over 5 To 10 Years 2.5 Over 10 To 20 Years 3.0 Over 20 Years Messrs. Thomas Vento, President and Chief Executive Officer, and Joseph Corrato, Executive Vice President and Chief Financial Officer, have a fixed service factor of 4.0.Each individual's service factor is then multiplied by the employee's base salary to determine the proportionate allocation of the bonus pool among all full time employees.
